Citation Nr: 0923608	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-34 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The Veteran had active military service during World War II, 
from July 1943 to August 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision.

Because of the Veteran's age, the Board has advanced this 
appeal on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Unlike his tinnitus, the evidence fails to relate the 
Veteran's bilateral hearing loss to his time in service.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss due to 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is obligated to notify and 
assist the Veteran with his claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Ideally, this notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant of the information and evidence that VA will obtain 
and assist him in obtaining; and (3) inform the claimant of 
the information and evidence that he is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

For a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate a fourth 
requirement that VA also request that a claimant submit any 
evidence in his possession that might substantiate the claim.  
See 73 FR 23353 (Apr. 30, 2008).

VCAA notice should be provided concerning all elements of a 
claim, including the downstream disability rating and 
effective date elements.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

If, however, for whatever reason, there was no VCAA notice 
prior to initially adjudicating the claim or, if provided, 
the notice was inadequate or incomplete, then this notice 
error may be "cured" by providing all necessary notice and 
readjudicating the claim, including in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given ample opportunity to participate effectively in the 
adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In other words, it 
must be shown that the notice error ultimately is 
inconsequential, meaning nonprejudicial or harmless.  
38 C.F.R. § 20.1102.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice, as mentioned, may be cured by showing the essential 
fairness of the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case at hand, required notice was provided by a 
letter dated in April 2007, sent before initially 
adjudicating the claim in June 2007, which informed the 
Veteran of all the elements required by the Pelegrini II 
Court.  The letter also informed him how downstream 
disability ratings and effective dates are determined when 
service connection is granted, as required by Dingess.  

And as for assisting him with his claim, the Veteran's 
service treatment records and service personnel records have 
been obtained.  His post-service, VA treatment records also 
have been obtained.  As well, he was provided a VA 
compensation examination for a medical opinion concerning 
whether he has sufficient hearing loss to be considered a 
disability according to the threshold minimum requirements of 
38 C.F.R. § 3.385 and, if he does, whether this hearing loss 
is attributable to his military service - including, for 
example, the result of excessive noise exposure (i.e., 
acoustic trauma).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  The report of that examination has been 
associated with the claims file for consideration.  
Additionally, the Veteran testified at a hearing at the RO 
before a local decision review officer.  He also was offered 
the opportunity to testify at an additional hearing before 
the Board, but he declined.



VA therefore has satisfied its duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection is granted for current disability if shown 
that it is the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

If chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence that relates the 
current disorder to service must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service. 38 
C.F.R. § 3.303(d).

Generally speaking, where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical causation generally do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When, for example, a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence also can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in the Veteran's favor. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning now to the case at hand.  As explained, the first and 
indeed perhaps most fundamental requirement for any service-
connection claim is there must be competent evidence of the 
existence of the currently claimed disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).



With regard to claims specifically for service connection for 
hearing loss, it must be of a particular level of severity 
before VA considers it to be an actual disability.  The 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  See also Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  But for purposes of applying the 
laws administered by VA, impaired hearing will only be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
However, the Veteran need not have had sufficient hearing 
loss to meet these requirements while in service, including 
at the time of his separation, although he must currently and 
there must be the required evidence that his current hearing 
loss disability is related to his service.  See again Hensley 
and Ledford.

The results of the Veteran's January 2009 VA compensation 
examination confirm he has sufficient hearing loss, 
bilaterally (meaning in both ears), to be considered a 
disability VA standards, that is, to satisfy the threshold 
minimum requirements of 38 C.F.R. § 3.385.  In his left ear, 
he had a 60dB loss in the 2,000 Hertz frequency, and 75dB 
losses at 3,000 and 4,000 Hertz, plus a speech recognition 
score of only 90 percent.  And in his right ear, he had a 65 
dB loss at 4,000 Hertz.  So there is no disputing he has a 
current hearing loss disability.  Consequently, the 
determinative issue is whether his current hearing loss 
disability is somehow attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  And, unfortunately, it is in this 
critical respect that the Veteran's claim fails.

The Veteran served in the military many years ago, during 
World War II, and was awarded the World War II Victory Medal, 
the American Area Campaign Medal, the Asiatic Pacific Theater 
Campaign Medal, and the Good Conduct Medal for his honorable 
service.  And he attributes his hearing loss to repeated 
exposure to excessively loud noise while in service.  In 
further discussing the specific basis of his claim, he 
testified during his December 2008 hearing that he served on 
a patrol craft in the Navy during World War II (noting his 
ship was approximately 100-200 feet long with several 50-
caliber machine guns and a three-inch gun on board).  He also 
indicated that he was stationed in Hawaii and that he 
journeyed from California to Hawaii on a destroyer that 
conducted several target practices during the voyage.  
Additionally, while on his ship, he served as a loader for 
the 50-caliber machine gun (although his primary service was 
as a baker), placing him in the proximity of the machine guns 
when they were fired.  He said the three-inch gun also was 
fired, but that he was generally 100-150 feet away.

The Veteran initially appealed not only the June 2007 denial 
of the claim concerning his hearing loss, but also a related 
claim for tinnitus.  But in another decision since issued in 
February 2009, during the pendency of his appeal, the RO 
granted his claim for tinnitus - in the process conceding 
that he had experienced the type of noise exposure alleged 
while in service.  Tinnitus, by its very nature, is an 
inherently subjective condition characterized by "a noise in 
the ear, such as ringing, buzzing, roaring, or clicking."  
Dorland's Illustrated Medical Dictionary 1714 (28th ed. 
1994).  The RO decided to grant the claim for tinnitus 
primarily on the basis of a January 2009 VA compensation 
examiner's opinion that it is as likely as not (at least a 
50/50 percent probability) this condition dates back to 
the Veteran's military service during World War II.  In 
reaching this favorable conclusion concerning the onset of 
the tinnitus, this VA examiner indicated his opinion was 
based on the Veteran's report of having experienced tinnitus 
since service.



Conversely, added this VA examiner, the Veteran reported only 
having experienced hearing loss since 1990.  Therefore, 
concluded this VA examiner, because no evidence regarding the 
Veteran's hearing status was found in his military record 
(the service treatment records reviewed), although hearing 
loss at separation could not be ruled out, the fact remained 
that the Veteran did not report experiencing hearing loss 
until many years, indeed decades, after his military service 
ended - again, not until 1990.  The absence of any objective 
indications of hearing loss during service, or for so long 
after service, while not altogether dispositive, nonetheless 
is probative evidence against the claim.  Struck v. Brown, 
9 Vet. App. 145 (1996).  See also Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  So the VA examiner deemed it less likely than 
not (less than 50/50 probability) the Veteran's hearing loss 
dates back to his military service or is otherwise 
attributable to his military service - and, in particular, 
to the type of acoustic trauma mentioned.

There is no medical nexus evidence refuting this VA 
compensation examiner's unfavorable opinion regarding the 
relatively recent onset of the Veteran's hearing loss and 
discounting the notion that it is attributable to his 
military service.

The Veteran's wife, on the other hand, has testified that she 
observed hearing loss shortly after he was discharged from 
service (since she did not see him much while he was in 
service).  The Veteran also testified that he had seen an ear 
doctor in the 1950s for tinnitus, but he gave no indication 
that he was seeking treatment for any hearing loss at that 
time or that he was having similar difficulty with his 
hearing.

As the January 2009 VA compensation examiner pointed out, the 
Veteran's service treatment records fail to show any hearing 
loss during service, either in the way of a relevant 
complaint (pertinent subjective symptom) or objective 
clinical finding such as a diagnosis.  And the Veteran 
successfully passed a whispered voice test at separation from 
service.  Additionally, it was also noted on two occasions 
that his eyes, ears, nose and throat (EENT) were unremarkable 
for any pertinent defect when he was treated for appendicitis 
during service, in February 1946.  As such, there is no 
medical evidence showing any hearing loss while he was in 
service.  However, it is also recognized that no audiometric 
testing was conducted while he was in service or for a number 
of years after.

In June 2000, the Veteran was seen in the VA audiology clinic 
for the first time since 1991.  He reported that two months 
earlier he had woken up with significant hearing loss in his 
right ear.  Audiometric testing confirmed hearing loss.  

In August 2006 the Veteran was noted to have mild-to-
moderately-severe hearing loss in his right ear and normal-
to-severe hearing loss in his left ear.  It was noted that 
the results were similar to those in 2001.

The Veteran and his wife, even as laymen, are competent to 
testify concerning his purported difficulty hearing for many 
years dating back to his military service (like his 
tinnitus).  But unlike the tinnitus, their testimony 
concerning the hearing loss is not also credible - 
especially inasmuch as the Veteran reported a much more 
recent onset of his hearing loss, in 1990, to the January 
2009 VA compensation examiner.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

As such, the Veteran's claim does not have the supporting 
evidence to etiologically link his hearing loss to his 
military service.  His and his wife's testimony concerning 
the much earlier onset of his hearing loss, while competent, 
is inconsistent with the statements to the contrary made to 
the VA compensation examiner, and thus not also credible.  
Andréa v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).



Therefore, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss, in turn meaning there is no reasonable doubt to resolve 
in his favor, and that his claim must be denied.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


